Citation Nr: 1742290	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee condition. 

2.  Entitlement to service connection for right carpal tunnel syndrome. 

3.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to a right shoulder disability status post right shoulder replacement. 

4.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Marc Pepin, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty service in the Navy from April 1966 to January 1970 and August 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2017, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of entitlement to service connection for right carpal tunnel syndrome, degenerative disc disease of the cervical spine, to include as secondary to a right shoulder disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability did not manifest during service and arthritis of the left knee did not manifest within one year of separation.

2.  The Veteran's left knee disability is unrelated to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2016).  As an initial matter, the Board notes that VA's duty to notify was satisfied by a letters sent to the Veteran in June 2009 and August 2010.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records, post-service VA outpatient records, private treatment records, Social Security Administration records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded a VA examination for his left knee claim in June 2011.  The VA examiner reviewed the Veteran's claims file, medical records and conducted an in-person interview.  This examination is adequate as the examiner discussed the Veteran's medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

      Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303 (b), 3.307. 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims that his current left knee condition was caused by a fall in service when he slipped and fell on a wet metal grate. 

His service treatment records (STRs) show that he sought treatment for a sore left knee in August 1969.  The STRs reflect a diagnosis of bursitis.  Later, in November 1969, the Veteran again sought treatment for pain and tenderness around his left knee after falling and striking his knee on a metal grate.  He complained of his knee giving way.  Upon examination, the Veteran had full range of motion and x-rays were negative.  

The Veteran's June 1976 separation examination was negative for a trick or painful knee.  

In June 2011 the Veteran was afforded a VA examination.  The examiner performed an in-person examination and reviewed the Veteran's c-file and medical records.  He diagnosed the Veteran with left knee degenerative join disease (osteoarthritis).

Based upon the examination and his review of the record, the examiner determined that the Veteran's left knee degenerative changes were not caused by or a result of an in-service injury or event.  He reasoned that the Veteran's STRs only document one knee bruising, no ongoing treatment and post service treatment did not appear to begin until 2009.  The examiner opined that while trauma to a joint may result in subsequent osteoarthritis, there is no evidence of trauma to the left knee joint in service but only soft tissue bruising.  Consequently, with the significant gap in years since the soft tissue injury and the appearance of problems 40 years later, without intervening medical care, the osteoarthritis developed in his later years.  He concluded that it is likely that the osteoarthritis of the Veteran's knees is related to repetitive stress injury, which is a recognized etiology of osteoarthritis in the knees. 

The Board finds that the STRs, medical records and lay testimony do not establish that osteoarthritis manifested during service.  Further, in view of the lack of any evidence of left knee disability manifestations for many years after discharge, the Board finds that the Veteran's more current assertions of an in-service onset and ongoing manifestations are outweighed by the contemporaneous evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran is competent to report his observable symptoms, including left knee pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that the Veteran is not competent to establish that his left knee disability was caused by his service, as the etiology of his disability is a complex matter outside the knowledge of lay persons.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the contemporaneous service records and post-service treatment records all indicate an onset of left knee symptoms many years after separation. 

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Veteran's claim for service connection for a left knee disability is denied.


ORDER

Service connection for a left knee condition is denied.


REMAND

After carefully considering this matter, and for reasons expressed below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

	Right Carpal Tunnel Syndrome

The Veteran claims that his right carpal tunnel syndrome is related to his active duty service, to include as secondary to his service-connected right shoulder disability.  The Veteran's private treatment records show that he was diagnosed with bilateral carpal tunnel syndrome in June 1994.  This diagnosis was confirmed as recently as August 2013 by the Memphis VA medical center.  Although the August 2013 VA treatment records state that his right carpal tunnel syndrome is not related to his service-connected right shoulder disability, the record does not address direct service connection.  

Furthermore, the Veteran's STRs reflect that the Veteran suffered a right elbow injury while in service in June 1976. 

The Veteran has not been afforded a VA examination to determine the nature and etiology of his carpal tunnel syndrome.  As the evidence shows that the Veteran's carpal tunnel syndrome may be related to his active service, VA has a duty to provide a medical examination to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

	Cervical Spine

The Veteran contends that his cervical spine condition is related to his military service, to include as secondary to service-connected right shoulder condition.  

The Veteran was afforded a VA examinations in March 2011 to determine whether his cervical spine condition was caused or aggravated by his service connected right shoulder condition. 

With respect to secondary service connection, the March 2011 examiner opined that the medical record indicated that there has been no association between his right shoulder condition and his degenerative disc disease of the cervical spine.  The Board find's this opinion inadequate because it does not adequately address aggravation.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the foregoing reasons, the Board finds that the March 2011 examination and opinion is inadequate and an additional medical opinion is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 79.

      TDIU

The issue of TDIU must be remanded because the resolution of the other remanded claims, if they are favorable to the Veteran, could potentially influence the question of whether she is eligible for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for the conditions on appeal, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

Obtain any outstanding VA medical records and associate them with the claims file. 

2.  Upon completion of the requested development, schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's right carpal tunnel syndrome.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's right carpal tunnel syndrome was sustained during service, or, is otherwise etiologically related to an event, injury, or disease sustained by the Veteran during his active duty service.

The examiner is also requested to offer an opinion as to whether the Veteran's right carpal tunnel syndrome is at least as likely as not (50 percent probability or greater) caused or aggravated by a service-connected disability, to include the Veteran's service-connected right shoulder disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in the report.  

3.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's cervical spine disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's diagnosed degenerative disc disease of the cervical spine was sustained during, or within one year of his separation from, service, or, is otherwise etiologically related to an event, injury, or disease sustained by the Veteran during his active duty service.

The examiner is also requested to offer an opinion as to whether the Veteran's diagnosed degenerative disc disease of the cervical spine is at least as likely as not (50 percent probability or greater) caused or aggravated by a service-connected disability, to include the Veteran's service-connected right shoulder disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in the report.  

4.  After completing the above development, the AOJ should consider all of the evidence of record and readjudicate the service connection claims for right carpal tunnel syndrome and degenerative disc disease of the cervical spine to include as secondary to service-connected right shoulder condition, as well as the issue of entitlement to a TDIU.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


